OPINION OF THE COURT
Memorandum.
The order of County Court should be affirmed.
We agree that the Trial Judge did not err in refusing to charge the defense of justification pursuant to Penal Law § 35.05 (1). That statute provides in part that conduct which would otherwise constitute an offense is justifiable and not criminal when "[s]uch conduct is required or authorized by law or by a judicial decree”. Defendant’s belief that his conduct was authorized does not warrant submission of a justification charge to the jury (compare, Model Penal Code §3.03 [3] [a]).
We have considered defendant’s remaining contentions and find them to be without merit.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
Order affirmed in a memorandum.